DETAILED ACTION
	In Reply filed on 06/13/2022 Claims 1-13 are pending. Claims 1 and 5 are currently amended. Claims 10-11 are withdrawn based on restriction/election requirement. Claims 12-14 are newly added. Claims 1-9 and 12-14 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Jones on 09/07/2022.

The application has been amended as follows: 

Claim 1 (currently amended) A concrete product machine mold assembly comprising: 
a stripper head plate;
a mold head adapter plate carried by the stripper head plate; and
a stripper head plate deflection impedance device 
a spacer having an axial thickness generally equal to a desired spacing between an
upper surface of [[a]]the stripper head plate the lower surface of a mold head adapter plate 
a magnetic element carried by the spacer and configured and positioned to retain the spacer on the upper surface of the stripper head plate in a position where the spacer will brace the stripper head plate against the mold head adapter plate, and where the spacer will brace the stripper head plate against undesirable upward deflection in response to forces applied by a concrete product being formed within the mold assembly.

Claim 2 (currently amended) A concrete product machine mold assembly 

Claim 3 (currently amended) A concrete product machine mold assembly 

Claim 4 (currently amended) A concrete product machine mold assembly 

Claim 5 (currently amended) A concrete product machine mold assembly 

Claim 6 (currently amended) A concrete product machine mold assembly 

Claim 7 (currently amended) A concrete product machine mold assembly 

Claim 8 (currently amended) A concrete product machine mold assembly 

Claim 9 (currently amended) A concrete product machine mold assembly 

Claim 12 (currently amended) A concrete product machine mold assembly 
	a mold assembly stripper head plate;
a mold head adapter plate; and
a stripper head plate deflection impedance device comprising:
	a spacer having an axial thickness generally equal to a desired spacing between upper surface of the stripper head plate, and the lower surface of a mold head adapter plate of a concrete product machine; and
	a magnetic element carried by the space and retaining the spacer on the upper surface of the stripper head plate in a position where the spacer will brace the stripper head plate against the mold head adapter plate, and where the spacer will brace the stripper head plate against undesirable upward deflection in response to forces applied by a concrete product being formed within the mold assembly.

Claim 13 (currently amended) A concrete product machine mold assembly 
	a mold assembly stripper head plate;
a mold head adapter plate; and
a stripper head plate deflection impedance device comprising:

	a spacer having an axial thickness generally equal to a desired spacing between an upper surface of the stripper head plate, and a lower surface of the mold head adapter plate; and
	a magnetic element carried by the spacer and retaining the spacer on the upper surface of the stripper head plate; 
	the spacer being positioned between the stripper head plate and the mold head adapter plate, the mold head adapter plate bracing the stripper head plate, via the spacer, against undesirable upward deflection in response to forces applied by a concrete product being formed within the mold assembly.

Claim 14 (currently amended) A concrete product machine mold assembly 

Reasons for Allowance
Claims 1-9 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a concrete product machine mold assembly comprising a stripper head plate deflection impedance device comprising: a spacer having an axial thickness generally equal to a desired spacing between an upper surface of a stripper head plate, and a lower surface of a mold head adapter plate; and a magnetic element carried by the space and retaining the spacer on the upper surface of the stripper head plate in a position where the spacer will brace the stripper head plate against the mold head adapter plate, and where the spacer will brace the stripper head plate against undesirable upward deflection in response to forces applied by a concrete product being formed within the mold assembly.
The closest prior art references, US 2014/0000068 A1 (“Casini”) and USP 10484786 (“Hsu Huang”), teach an impedance deflection device including a spacer and magnetic element (Casini - Figs. 1- 2, 4 and [0024- 0027]; Hsu Huang - Fig. 4 and Col. 3 lines 31- 45). However, neither reference nor the prior art as a whole disclose or suggest a concrete product machine mold assembly comprising a stripper head impedance deflection device (1) where a spacer is located between an upper surface of the stripper head plate, and a lower surface of the mold head adapter plate; and (2) where the magnetic element is positioned to retain the spacer on the upper surface of the stripper head plate in a position where the spacer will brace the stripper head plate against the mold head adapter plate, and where the spacer will brace the stripper head plate against undesirable upward deflection in response to forces applied by a concrete product being formed within the mold assembly.
See also USP 4249358, USP 5395228, US 2006/0182840 A1, USP 4679775, US 2014/0220172 A1, USP 6305656, USP 10923261, and US 2016/0032954 A1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744